significant index number ee department of the treasury internal_revenue_service washington b c tax exempt ane government entities civtsion aug sos terra al re taxpayer dear - this extension applies to the eligible amortization charge base as this letter constitutes notice that approval has been granted for your request for a 5-year automatic_extension for amortizing the unfunded liabilities as of july for the above-named plan which are described in sec_431 b b and b of the internal_revenue_code code and sec_304 b b and b of the employee_retirement_income_security_act_of_1974 erisa this extension is effective with the plan_year beginning july identified in your application submission established as of july1 the extension of the amortization periods of the unfunded liabilities of the pian was granted in accordance with sec_431 d of the code sec_431 1a of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 the plan has submitted the required information to meet the criteria in sec_431 1b including a certification from the plan’s actuary that absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan to improve the plan's funding status i iii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph 3a has been we have sent a copy of this letter to the provided _ and to your authorized representative pursuant toa power_of_attorney on file in this office to the if you require further assistance in this matter please contact this ruling is directed only to the taxpayer that requested it sec_61 kx3 of the internal_revenue_code provides that it may not be used or cited by others as precedent david m ziegler manager ep actuarial group sincerely yours
